Herlihy, J.
The plaintiff, Bruce C. Mace (hereinafter referred to as plaintiff) was employed by a third party to drive trucks leased from the defendant. The defendant was required to maintain the vehicles and the jury could find (as it apparently did) that on January 5, 1971 plaintiff requested service for the power steering and defendant performed such service so inadequately or negligently as to cause the power steering to become defective again on January 19, 1971. On January 19, 1971 the plaintiff was moving the truck around a block when he found that on the second turn the steering was becoming difficult and on the third and fourth turns he could only steer by using all of his strength. He felt some pain while negotiating the second turn and "excruciating pain” in the fourth turn.
After negotiating the block as described, the plaintiff then parked the vehicle and requested repairs from defendant which were made where it was parked. Immediately after the repairs were made, the plaintiff went to back up the vehicle and found that again the steering was defective and he again used great effort to steer as he backed to an unloading platform. He also had pain in his chest and arms as he made the backing turn. Upon receiving his load for the truck he drove to one of the defendant’s garages for repairs to the vehicle. When he left there, he suffered severe pain causing him to stop the vehicle and request medical aid. Therafter he suffered a heart attack which the jury has found to be causally connected to the effort required to steer the vehicle resulting from defendant’s negligence and which findings are in accordance with probative evidence in this record.
At the conclusion of the plaintiff’s case the defendant moved to dismiss the complaint upon the ground that the cause of the heart attack was not the failure of the power steering assistance "but the cause was the act of the plaintiff himself in exerting such force so as to cause the onset of these symptoms. It was his own independent act, whether it be by the turning of a wheel or by any exertion that he might see fit to undertake, the same result would obtain”. Upon the appeal *434the defendant notes that the plaintiff deliberately chose to drive after knowing of problems.
The plaintiff’s testimony does not suggest any reason why he could not have simply stopped the truck when the steering failed or why it was in any way necessary to continue turning the vehicle. There is no suggestion in this evidence that the failure of the steering created an emergency situation requiring continuance. The facts that the steering was defective and caused the condition whereby the plaintiff applied sufficient stress or effort to cause a heart attack do not establish that the steering caused the effort to be undertaken. The plaintiff having decided to operate the truck in a defective condition and whether or not for a short distance cannot thereby create a situation where a remote cause becomes a proximate cause (see Guglielmini v Conigliaro, 35 AD2d 524, affd 29 NY2d 930).
The question of a proximate causal factor is governed by the duty of the defendant as perceived through foreseeability of the result if the act is improperly performed (see Williams v State of New York, 308 NY 548; Stanton v State of New York, 29 AD2d 612, 613, affd 26 NY2d 990). In Rivera v City of New York (11 NY2d 856, 857) the court observed: "This court has consistently held that the negligence complained of must have caused the occurrence of the accident from which the injuries flow.” (Emphasis supplied.)
In the present case there was no accident although there were clearly injuries to the plaintiff. The only condition created was that if the plaintiff decided to continue driving the vehicle while the steering was known to be not operating properly, the plaintiff might cause injury to himself. There was no condition created whereby the circumstances of the defect caused a frightening situation or one reasonably requiring a choice to use extraordinary physical exertion. Except for some emergency such as defective steering which occurs while traveling at high speed or under circumstances "requiring” the exertion of energy to control the vehicle, this type of injury is not foreseeable as a matter of law because the only "accident” was the application of physical force by the plaintiff himself. The defendant negligently allowed the defect to occur, but it was not harmful in the circumstances of this case until the plaintiff simply decided to continue around the block by overcoming the defect with physical force. As in the Rivera case (supra), the negligence did not cause the occurrence of *435the accident, i.e., the application of physical force and heart attack.
In cases such as Pagan v Goldberger (51 AD2d 508) and Micallef v Miehle Co., Div. of Miehle-Goss Dexter (39 NY2d 376) the negligent performance of duty did not simply create a situation where a plaintiff then affirmatively acted so as to cause his injuries and they are not controlling. The fact is that other than questions of contributory negligence or assumption of risk, the record established that the independent act of the plaintiff created a situation outside of the defendant’s duty as not being reasonably foreseeable and thus, there was a failure to establish proximate cause as a matter of law and the complaints should have been dismissed.
The plaintiff has failed to establish facts from which it could be found that the failure of the power steering caused an accident or caused him to nevertheless continue to operate the vehicle. It is not a question of causal connection (Workmen’s Compensation) but rather of proximate connection and, accordingly, the judgments must be reversed.
The judgments should be reversed, on the law, and complaints dismissed, without costs.